Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered December 3, 1998, convicting defendant, after a nonjury trial, of two counts of attempted robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of three years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given the background of the victim and the minor inconsistencies in his testimony, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations. We note that defendant’s trial testimony wholly contradicted his written statement to the police. Concur — Sullivan, J.P., Rosenberger, Lerner, Rubin and Buckley, JJ.